Citation Nr: 0629044	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-36 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an earlier effective date prior to January 23, 
1995, for the assignment of a 100 percent evaluation for 
posttraumatic stress disorder (PTSD).
 


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which increased the veteran's disability 
evaluation for his service-connected PTSD to 100 percent 
effective from January 23, 1995.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A formal or informal claim for an increased evaluation 
for PTSD was not received prior to the informal claim filed 
on January 23, 1995.


CONCLUSION OF LAW

The requirements for an earlier effective date prior to 
January 23, 1995, for the assignment of a 100 percent 
disability evaluation for service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.157, 3.159, 3.327, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim currently on 
appeal.  However, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions of the VCAA are not applicable to a 
claim, where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
23, 1995, is the correct date for the assignment of a 100 
percent disability evaluation for the veteran's service-
connected PTSD.  While the appellant has alleged that he is 
entitled to an earlier effective date prior to January 23, 
1995, for the assignment of a 100 percent disability 
evaluation for his service-connected PTSD, there is no basis 
under the governing legal criteria to establish that an 
earlier effective date is warranted. 

The veteran first presented his claim for service connection 
for PTSD in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received on July 23, 1987.  A rating 
decision dated in April 1988 granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from July 23, 1987.  That decision also assigned a 
temporary total evaluation effective from July 27, 1987 to 
October 1, 1987.  The veteran was afforded routine future 
examinations in March 1990, May 1992, and January 1994, and 
rating decisions dated in April 1990, June 1992, and March 
1994 continued the 30 percent disability evaluation.  The 
veteran subsequently filed a claim in January 1995 for an 
increased evaluation for his PTSD, and a May 1995 rating 
decision increased the evaluation to 50 percent effective 
from January 23, 1995.  The veteran appealed that decision, 
and an October 1998 Board decision granted a 70 percent 
evaluation for the veteran's service-connected PTSD.  A 
rating decision dated in November 1998 effectuated that grant 
effective from January 23, 1995.  Nevertheless, the veteran 
appealed the October 1998 Board decision to the United States 
Court of Appeals for Veterans Claims (Court) and in an Order 
dated in February 2001, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and so that adequate reasons and bases could be 
provided.  The Board subsequently remanded the case for 
further development in July 2001, and a rating decision dated 
in July 2002 granted a 100 percent evaluation for PTSD 
effective from January 23, 1995.  

After reviewing the evidence of record, the Board finds that 
the veteran first presented his claim for an increased 
evaluation for PTSD in a statement received on January 23, 
1995.  The record does not contain any statement or action 
dated earlier than January 23, 1995, indicating an intent to 
file a claim for an increased evaluation.  In fact, the 
veteran did not submit anything to VA following the grant of 
service connection for PTSD, except for information 
pertaining to his dependents, until January 23, 1995.

The Board does observe that the veteran was afforded routine 
VA examinations in March 1990, April 1992, and January 1994 
in order to ascertain the current severity of his PTSD.  
These examinations were ordered by the RO pursuant to 
38 C.F.R. § 3.327, which provides that reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability. 38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  The RO initiated such reexaminations 
without any request from the veteran, and he did not submit a 
claim within one year of any of the examinations.  VA 
regulations provide that the date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or where a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157(b)(1).  Therefore, the 
Board finds that the veteran did not express intent to file a 
claim for an increased evaluation for his PTSD during his VA 
examinations in March 1990, April 1992, and January 1994.   

In summary, the veteran's statements and the medical evidence 
dated prior to January 23, 1995 did not demonstrate an intent 
to raise an informal claim for an increased evaluation for 
PTSD.  Therefore, the Board finds that a formal or informal 
claim was not received prior to the informal claim filed on 
January 23, 1995.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to January 23, 1995, for the grant of a 
100 percent disability evaluation for PTSD. 


ORDER

An earlier effective date prior to January 23, 1995, for the 
assignment of a 100 percent disability evaluation for PTSD is 
denied.  





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


